IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-11464
                          Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

EDWARD ROSAS,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 1:98-CR-056-C-1
                      --------------------

                            October 4, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Edward Rosas, has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967), and Rosas has filed a response.

Our independent review of the briefs and record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein, and the appeal is dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.